                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

KEVIN D. HAMLET,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )         No. 2:20-cv-00068-JPH-MJD
                                                      )
B. SMITH, et al.                                      )
                                                      )
                              Defendants.             )


       ORDER DENYING MOTIONS FOR LEAVE TO PROCEED IN FORMA
      PAUPERIS, NOTIFYING PLAINTIFF OF THREE “STRIKES,” DENYING
     MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
          INJUNCTION, AND DIRECTING FURTHER PROCEEDINGS

       Plaintiff Kevin Hamlet alleges that the dining hall at Putnamville Correctional Facility

is infested with birds, rodents, other pests, and mold. The action is before the Court for resolution

of Mr. Hamlet’s motions for leave to proceed without prepaying the filing fee and his motion

for a temporary restraining order and preliminary injunction.

                      I. Motions for Leave to Proceed In Forma Pauperis

       As a prisoner, Mr. Hamlet’s motions for leave to proceed in forma pauperis are governed

by 28 U.S.C. § 1915(g). “In no event shall a prisoner bring a civil action” in forma pauperis if he

has, “on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action

or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted.” Id. An exception applies if

the plaintiff “is under imminent danger of serious physical injury.” Id.

       Mr. Hamlet has accumulated at least three “strikes” for purposes of § 1915(g) and is

therefore ineligible to proceed in forma pauperis. Pursuant to Evans v. Illinois Department of



                                                 1
Corrections, 150 F.3d 810 (7th Cir. 1998), the Court notifies Mr. Hamlet that it has relied on the

following cases in finding that he has struck out:

       •    Hamlet v. Dep’t of Corr., No. 1:09-cv-384-WTL-DML, dkt. 13 (S.D. Ind. Sept.
            15, 2009) (“Because Hamlet is still in custody and because success in this civil
            suit would necessarily imply the invalidity of his sentence, this case is barred
            by Heck. Accordingly, the complaint fails to survive the screening required by
            § 1915A . . . .”).

       •    Hamlet v. City of Indianapolis, No. 2:19-cv-00354-JPH-MJD (S.D. Ind. Sept.
            18, 2019) (dismissing action as frivolous pursuant to § 1915A).

       •    Hamlet v. Carter, No. 2:19-cv-00362-JPH-DLP (S.D. Ind. Sept. 9, 2019)
            (dismissing action as frivolous and malicious pursuant to § 1915A).

       Having accumulated three strikes, Mr. Hamlet may not proceed without prepaying the

filing fee—unless he is under imminent danger of serious physical injury. Mr. Hamlet has not

attempted to show an imminent danger of serious physical injury in either of his motions for leave

to proceed in forma pauperis. And, for the reasons discussed in Part II below, such a showing

appears implausible based on his filings to date. Mr. Hamlet’s motions for leave to proceed in

forma pauperis, dkts. [3] and [5], are denied.

           II. Motion for Temporary Restraining Order and Preliminary Injunction

       Mr. Hamlet seeks an order enjoining the defendants from maintaining an unsafe dining

facility; requiring them to hire contractors to remediate the mold and infestations; and ordering

them not to threaten, intimidate, or harass him for seeking relief. In support of his motion, Mr.

Hamlet states that he has been experiencing a cough, chest congestion, chest pain, and difficulty

sleeping. Dkt. 7 at ¶ 10. However, Mr. Hamlet notes that he has been treated by a doctor and

diagnosed with a cold or the flu. Id. Additionally, Mr. Hamlet states that he is due to be released

on March 18, 2020. Dkt. 5.

       “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). “To obtain a preliminary injunction, a


                                                 2
plaintiff must establish that it has some likelihood of success on the merits; that it has no adequate

remedy at law; that without relief it will suffer irreparable harm.” GEFT Outdoors, LLC v. City of

Westfield, 922 F.3d 357, 364 (7th Cir. 2019) (citation and quotation marks omitted); see Winter,

555 U.S. at 20. “If the plaintiff fails to meet any of these threshold requirements, the court must

deny the injunction.” GEFT Outdoors, 922 F.3d at 364 (citation and quotation marks omitted).

       Because Mr. Hamlet is a prisoner, the Prison Litigation Reform Act (PLRA)

“circumscribes the scope of the court’s authority to enter an injunction” in this case. Westefer v.

Neal, 682 F.3d 679, 683 (7th Cir. 2012). “Preliminary injunctive relief must be narrowly drawn,

extend no further than necessary to correct the harm the court finds requires preliminary relief, and

be the least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). “This section

of the PLRA enforces a point repeatedly made by the Supreme Court in cases challenging prison

conditions: ‘[P]rison officials have broad administrative and discretionary authority over the

institutions they manage.’” Westefer, 682 F.3d at 683 (quoting Hewitt v. Helms, 459 U.S. 460, 467

(1983)).

       At this early stage in the litigation, Mr. Hamlet has not established that he is likely to prevail

on the merits of his claims or that he will suffer irreparable harm without the injunctive relief he

requests. This is not to say that Mr. Hamlet’s claims of rampant infestation do not support a

plausible claim for relief. See, e.g., Smith v. Dart, 803 F.3d 304, 312 (7th Cir. 2015) (“Pest

infestations may also form the basis of a Fourteenth or Eighth Amendment conditions of

confinement claim.”). However, the success or failure of such a claim is fact-sensitive. See, e.g.,

Antonelli v. Sheahan, 81 F.3d 1422, 1431 (7th Cir. 1996) (discussing significance of facts such as

degree and duration of infestation and prison’s abatement efforts).




                                                   3
       Mr. Hamlet alleges that he has been exposed to the conditions described in his complaint

for over three years. The symptoms he describes—cough, congestion, chest pains, disturbed

sleep—are by no means insignificant. But they also are not so serious as to show that Mr. Hamlet

is likely to prevail on the merits of his claims or to suffer irreparable harm without intervention—

especially given his prolonged exposure to the conditions and the fact that he will be free from

them in less than a month. Although Mr. Hamlet’s allegations are serious, they do not justify

injunctive relief without affording the defendants an opportunity to answer them.

       Additionally, the Court need not issue a temporary restraining order prohibiting retaliation

against Mr. Hamlet. It is already well-settled that the law protects inmates’ rights to litigate claims

regarding their confinement and prohibits correctional officials from retaliating against inmates

who exercise that right. See Watkins v. Kasper, 599 F.3d 791, 798 (7th Cir. 2010) (discussing

inmates’ constitutionally protected right to litigate concerns about their conditions of

imprisonment); DeTomaso v. McGinnis, 970 F.2d 211, 214 (7th Cir. 1992) (“Because the

Constitution protects an inmate’s access to the courts, prison officials may not retaliate against

those who seek or obtain such access . . . .”). No order from the Court is necessary to prohibit the

actions Mr. Hamlet wishes to enjoin.

       Accordingly, Mr. Hamlet’s motion for preliminary injunctive relief, dkt. [7], is denied.

                            III. Conclusion and Further Proceedings

       For the reasons explained in this Order, Mr. Hamlet’s motions for leave to proceed in forma

pauperis, dkts. [3] and [5], are DENIED. Mr. Hamlet shall have through March 30, 2020, to pay

the $400 filing fee. Failure to do so may result in the dismissal of this action. Mr. Hamlet’s motion

for preliminary injunctive relief, dkt. [7], is also DENIED.




                                                  4
SO ORDERED.

Date: 3/4/2020




Distribution:

KEVIN D. HAMLET
892772
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Electronic Service Participant – Court Only




                                         5
